Citation Nr: 0406453	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-05 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel







INTRODUCTION

The current appeal arises from a September 2002 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, wherein the RO 
determined that the appellant was ineligible for VA benefits 
on the basis that he does not have qualifying military 
service.  

The RO references the appellant's claim as reopened.  
However, the file does not contain a prior final decision 
regarding the matter of the appellant's basic eligibility for 
VA benefits, and accordingly, the Board construes the claim 
as an original claim (i.e. not requiring new and material 
evidence in order to reopen it).


FINDINGS OF FACT

1.  In June 1961 and September 2003, the service department 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army (USAFFE), including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

2.  The appellant is not shown to have had active military, 
naval, or air service, and is not an individual or a member 
of a group considered to have performed active military, 
naval, or air service.


CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes 
of this claim, and therefore the appellant does not meet the 
requirements of basic eligibility for VA benefits.  38 
U.S.C.A. §§ 101, 5103, 5103A, 5017 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
see also 38 C.F.R. § 3.159 (2003).  

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for VA benefits and the 
reasons that his claim had been denied by means of the 
discussions in the September 2002 administrative decision and 
in the February 2003 statement of the case (SOC).  There is 
no indication of any relevant records that the RO failed to 
obtain.  There is no reasonable possibility that obtaining a 
VA medical opinion would substantiate this claim, which has 
been denied because of a lack of qualifying service.  
Moreover, in this particular case, the RO provided the 
appellant with notice as required by the VCAA in June 2002, 
prior to adjudication of his claim, and has undertaken to 
assist him as required by the VCAA.  

Because it has not been established that the appellant has 
status as a "veteran" for VA purposes, and since there is 
no additional and pertinent information to dispute the most 
recent service department finding, further development would 
serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2003).  
This case hinges on whether the appellant has recognized 
service to be considered a "veteran," and in this regard 
the service department has verified that he does not have the 
requisite service.  No amount of notice can change the 
appellant's legal status.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice 
the appellant might receive.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Any 
error for noncompliance with the notice provisions of the 
VCAA is harmless.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


II.  Factual Background

In May 2002, the appellant filed a VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, in which he 
reported that he served on active duty from November 1941 
until April 1946 with "C" Co. 1st Bn. 72nd Inf.  In an 
affidavit also received in May 2002, the appellant reported 
that he had USAFFE service, for which he was inducted in 
November 1941.  

In June 2002, the RO completed a request for information 
form, requesting verification of the appellant's service.  
The service information provided by the appellant, as well as 
two different spellings of his name, were reported on the 
form.  

In July 2002, a supplement to VA Form 21-526 was received.  
At that time, the appellant reported that he was a prisoner-
of-war (POW) in 1942, but escaped from his captors in April 
1942.  In support of the claim, additional evidence was also 
presented.  A copy of an award certificate from the Office of 
the President, Republic of the Philippines dated in January 
1954 purports to show that the appellant was awarded several 
service decorations in recognition of his service with 
USAFFE, in the "C" Co. 1st Bn. 72nd Inf.  Also received were 
affidavits, dated in 1967 and 1994 from individuals reporting 
to have served with the appellant in the USAFFE, 72nd Inf. 
Div, indicating that they had been captured by the Japanese 
in December 1941, but did not know what happened to the 
appellant.  

In a statement submitted by the appellant in July 2002, he 
reiterated that he was inducted into service with USAFFE in 
November 1941.  He reported that he was taken prisoner by the 
Japanese in December 1941 and was held prisoner for almost 4 
months. 

The record contains the June 1961 certification from the 
service department (NPRC) indicating that the appellant had 
no service as a member of the Philippine Commonwealth Army 
(USAFFE), including the recognized guerillas, in the service 
of the United States.  The record also contains a report from 
the service department dated in September 2002, after re-
certification was requested, using two alternate spellings of 
the appellant's name, as reported by him.  The service 
department concluded that no change in status was warranted 
from the prior determination of June 1961.

In September 2002, the RO denied the claim, reasoning that 
the evidence showed that the appellant did not have 
recognized military service in the Armed Forces of the United 
States to establish eligibility for VA benefits.  

The evidence also includes a certification from the Armed 
Forces of the Philippines dated in March 2001, indicating 
that the appellant had military service as a guerilla with 
the 72nd Inf. for which he was inducted in November 1941.  
Also submitted was a joint affidavit subscribed and sworn in 
October 2002, to the effect that the appellant's name had 
been misspelled by the US Department of the Army as shown by 
his military records.

In his Notice of Disagreement (received October 2002), the 
appellant maintained that there were two variations in the 
spelling of his name and maintained that the service 
department had used the wrong spelling, which had led to the 
finding that he had no valid military service with USAFFE.  
He maintained that he was inducted with the USAFFE in 
November 1941 and was assigned to "C" Co. 1st Bn., 72nd Inf.  
he also maintained that he was held as a POW from December 
1941 to April 1942.    


III.  Pertinent Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2003).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41 (redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 
Fed. Reg. 66,763, 66,767 (December 27, 2001)).  Such service, 
however, must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203.  These regulations 
have their basis in statute, at 38 U.S.C. § 107(a).  See Dela 
Pena v. Derwinski, 2 Vet. App. 80 (1992), wherein the United 
States Court of Appeals for Veterans Claims (Court) upheld 
the constitutionality of 38 U.S.C. § 107(a), following the 
reasoning of the United States Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 
928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).


IV.  Analysis

The appellant maintains that he had qualifying military 
service for purposes of establishing eligibility for VA 
benefits.  

The evidence reflects that after a review of the status by 
the NPRC, it was officially established in June 1961 that the 
appellant had no service in the Army of the United States, no 
recognized guerilla service, and no service as a member of 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  

The appellant maintains that the service department issued a 
negative response as to his service due to a misspelling of 
his name.  Therefore, in June 2002, the RO requested re-
certification of the appellant's service, providing both 
alternate spellings of the appellant's name as reported by 
him.  However, in September 2002, the service department 
concluded that no change in status was warranted from the 
prior determination of June 1961, even giving consideration 
to the alternate name spellings.  It is also clear from the 
June 2002 request for information pertaining to the 
appellant, that other information such as the appellant's 
date of birth and birth place as well as his parents names 
were reported, in order to accurately identify him regardless 
of what spelling of his name was used for purposes of his 
military records.  No evidence from any official source has 
been submitted which contradicts that finding.  As noted 
above, findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies his or her service.  In this case, no such 
certification was made.  Moreover, the appellant's 
statements, lay affidavits offered by others and copies of 
certifications and records issued from the Philippines to the 
effect that the appellant had USAFFE service do not 
constitute acceptable proof of service, as this evidence does 
not satisfy the requirements of 38 C.F.R. § 3.203.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for VA benefits is precluded 
inasmuch as the appellant has no qualifying service.  
Therefore, the appeal must be 



denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is not established, and the 
appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



